DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2021 and March 14, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 25, 2021.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Richard Edge (Reg. No. 56,791) on August 11, 2022.

Claim 15 has been amended to recite: 
Claim 15, line 4, “obtaining current signals from the second end” has been replaced with - - obtaining current signals from [[the]] a second end - -.
Examiner’s Note: The above changes merely correct for typographical errors and in no manner affects the scope of the claims. More importantly, the changes do not further limit the claim language.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of independent claims 1 and 15. The closest prior art is considered to be Donolo (US 9,660,438 B2). 

Regarding claim 1, Donolo teaches a system for differential protection of electrical equipment (150 – Fig. 1) of an electric power delivery system (Abstract, lines 1-2), comprising: a sensor component (810 – Fig. 8) to receive current signals (802A - 802C – Fig. 8) (current signals obtained using current transformers 114A - 114C – Fig. 1)  from a first end (left side of 150 – Fig 1) of the electrical equipment (150 – Fig. 1) and current signals (803A - 803C – Fig. 8) (current signals obtained using current transformers 116A – 116C – Fig. 1)  from a second end (right side of 150 – Fig 1) of the electrical equipment (150 – Fig. 1); a differential protection element (102 – Fig. 1) (col. 4, lines 23-28) in communication with the sensor component (810 – Fig. 8) configured to: calculate an operate current (202 – Fig. 2) from the current signals (814A - 814C – Fig. 8) from the first end (left side of 150 – Fig 1) and the current signals (815A - 815C – Fig. 8) from the second end (right side of 150 – Fig 1) (col 5, lines 13-15); calculate a restraint current (204 – Fig. 2) from the current signals (814A - 814C – Fig. 8) from the first end (left side of 150 – Fig 1) and the current signals (815A - 815C – Fig. 8) from the second end (right side of 150 – Fig 1) (col 5, lines 13-15).  
Regarding claim 15, Donolo teaches a method for differential protection of protected equipment (150 – Fig. 1) of an electric power delivery system (Abstract, lines 1-2), comprising: obtaining current signals (current signals obtained using current transformers 114A - 114C – Fig. 1) from a first end (left side of 150 – Fig 1) of the electrical equipment (150 – Fig. 1); obtaining current signals (current signals obtained using current transformers 116A – 116C – Fig. 1) from the second end (right side of 150 – Fig 1) of the electrical equipment (150 – Fig. 1); calculating an operate current (202 – Fig. 2) from the current signals (current signals obtained using current transformers 114A - 114C – Fig. 1) from the first end (left side of 150 – Fig 1) and the current signals (current signals obtained using current transformers 116A – 116C – Fig. 1) from the second end (right side of 150 – Fig 1); calculate a restraint current (204 – Fig. 2) from the current signals (current signals obtained using current transformers 114A - 114C – Fig. 1) from the first end (left side of 150 – Fig 1) and the current signals (current signals obtained using current transformers 116A – 116C – Fig. 1) from the second end (right side of 150 – Fig 1).

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “calculate a compensated operating signal from the operate current, the current signals from the first end, and the current signals from the second end; determine a differential fault condition of the electrical equipment using the restraint current and the compensated operating signal; and, assert a fault signal upon determination of the differential fault condition; and a tripping subsystem in communication with the differential protection element configured to effect a protective action of the electrical equipment upon assertion of the fault signal from the differential protection element.”
Claim(s) 2 – 14 are allowed by dependence on claim 1.

With regard to claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “calculating a compensated operating signal from the operate current, the current signals from the first end, and the current signals from the second end; determining a differential fault condition of the electrical equipment using the restraint current and compensated operating signal; and asserting a fault signal upon determination of the differential fault condition; and effecting a protective action of the electrical equipment upon assertion of the fault signal.”
Claim(s) 16 – 20 are allowed by dependence on claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Li (US 2016/0006240 A1) teaches a method and a system for detecting fault of a protected circuit, comprising: a calculating module configured to calculate fault component currents and full component currents of all terminals, and to calculate an operate current and a restraint current based on the full component currents; and an adjusting module configured to adjust an operate level by adapting an operate-restraint characteristic according to the fault component currents.
Gangadharan (US 2009/0009181 A1) teaches a device and a method of operating a current differential protection relay following a fault, the protection relay being electrically coupled to a protection zone of an electrical power system, comprises the steps of establishing a fault condition by discriminating between an internal fault inside the protection zone and an external fault outside the protection zone; and modifying the sensitivity of the protection relay according to the nature of the fault condition.
Mieske (US 10,530,146 B2) teaches a differential protection method for generating a fault signal includes measuring current measurements at least at two different measuring points of a multiphase transformer for each phase. The current measurements for each phase are used to form differential current values and stabilization values. The fault signal is generated if it is determined during a trigger region check that a measurement pair of at least one of the phases, being formed by using one of the differential current values and the associated stabilization value in each case, is in a predefined trigger region. In order to be able to selectively and reliably distinguish an external fault from an internal fault, the transformer has a grounded star point and a zero-system current flowing through the star point is used to form the stabilization values. A corresponding differential protection device is provided for performing the differential protection method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836